454 F.2d 1162
UNITED STATES of America, Plaintiff-Appellee,v.William Cleveland MERRITT, Jr., Defendant-Appellant.
No. 71-2727 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Feb. 8, 1972.

Howard B. Law, Dallas, Tex.  (Court appointed), for defendant-appellant.
Eldon B. Mahon, U. S. Atty., Charles D. Cabaniss, Asst. U. S. Atty., William F. Sanderson, Jr., Asst. U. S. Atty., for plaintiff-appellee.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
The defendant contends that his confession was not voluntarily given and, further, that he was deprived of the benefit of counsel during the interrogation.  The district judge, after a hearing on motion to suppress, found that his confession was voluntarily given, and that he had voluntarily waived his right of counsel.  These findings are not clearly erroneous.  United States v. Gunn, 428 F. 2d 1057 (5th Cir. 1970).  The judgment is


2
Affirmed.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of N.Y., 431 F.2d 409, Part I (5th Cir. 1970)